



    


SUBSCRIPTION AGREEMENT
This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in the securities of Function(x) Inc., a
Delaware corporation (the “Company”). The Company is conducting a private
placement (the “Offering”) of up to $20,000,000 (the “Maximum Offering
Amount”)(subject to increase by the Board of Directors) of shares of the
Company’s Series G Convertible Preferred Stock, par value $0.001 per share (the
“Shares”), which are convertible into shares (the “Conversion Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), with
such rights and designations as set forth in the Company’s Certificate of
Designation of Series G Convertible Preferred Stock (the “Series G Certificate
of Designation”). The Shares will be sold at a purchase price (the “Purchase
Price”) per Conversion Share equal to the lower of: (i) $1.05 per share and (ii)
on and after June 1, 2017, the Closing Bid Price on the day prior to the
Conversion Date in accordance with NASDAQ Rule 5635 (as defined in the Series G
Certificate of Designation). For purposes of this Agreement, the term
“Securities” shall refer to the Shares and the Conversion Shares.
IMPORTANT INVESTOR NOTICES
NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.
UNTIL SUCH TIME AS A FORM 8-K IS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY, THIS AGREEMENT IS
CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED, DISTRIBUTED OR
DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS REPRESENTATIVE,
ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.
EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT, ACKNOWLEDGES AND AGREES TO
THE FOREGOING RESTRICTIONS.
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.
THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). YOU MUST CONDUCT AND RELY ON
YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING.
NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
SUBSCRIBER (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SHARES, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.
NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.





--------------------------------------------------------------------------------





FOR RESIDENTS OF ALL STATES
THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT. THE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY
STATE AND WILL BE OFFERED AND SOLD IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(a)(2) THEREUNDER AND REGULATION D (RULE 506)
OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS.
THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
PROSPECTIVE SUBSCRIBERS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH SUBSCRIBER SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON A SUBSCRIBER’S
PARTICULAR FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR
CONSIDERED TO BE TAX ADVICE PROVIDED BY THE COMPANY.






7






1.    SUBSCRIPTION AND PURCHASE PRICE
(a)    Subscription. Subject to the conditions set forth in Section 2 hereof,
the Subscriber hereby subscribes for and agrees to purchase the number of Shares
indicated on the signature page hereof on the terms and conditions described
herein.
(b)    Purchase of Shares. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Shares shall be
set at $1.05 per Conversion Share ($1,050.00 per Share), for an aggregate
purchase price as set forth on the signature page hereof (the “Aggregate
Purchase Price”). The Subscriber’s delivery of this Agreement to the Company
shall be accompanied by payment for the Shares subscribed for hereunder, payable
in United States Dollars, by wire transfer of immediately available funds
delivered to the account of the Company, in accordance with instructions
delivered to the Subscriber on or prior to the Closing Date (as defined herein).
The Subscriber understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, it is entering into a binding agreement.
2.    Acceptance, Offering Term and Closing Procedures
(a)    Acceptance. Subject to full, faithful and punctual performance and
discharge by the Company of all of its duties, obligations and responsibilities
as set forth in this Agreement, the Series G Certificate of Designation and any
other agreement entered into between the Subscriber and the Company relating to
this subscription (collectively, the "Transaction Documents") to be performed or
discharged on or prior to the Closing in which such Subscriber participates, the
Subscriber shall be legally bound to purchase the Shares pursuant to the terms
and conditions set forth in this Agreement. For the avoidance of doubt, upon the
occurrence of the failure by the Company to fully, faithfully and punctually
perform and discharge any of its duties, obligations and responsibilities as set
forth in any of the Transaction Documents, which shall have been performed or
otherwise discharged prior to the Closing (as defined below), the Subscriber
may, on or prior to the Closing, at its sole and absolute discretion, elect not
to purchase the Shares and provide instructions to the Company to receive the
full and immediate refund of the Aggregate Purchase Price. In the event the
Closing does not take place because of (i) the election not to purchase the
Shares by the Subscriber or (ii) the failure to effectuate the Closing (as
defined below) on or prior to June 1, 2017 (unless extended in the discretion of
the Board





--------------------------------------------------------------------------------





of Directors) for any reason or no reason, this Agreement and any other
Transaction Documents shall thereafter be terminated and have no force or
effect, and the parties shall take all steps, including the execution of
instructions to the Company, to ensure that the Aggregate Purchase Price shall
promptly be returned or caused to be returned to the Subscriber without interest
thereon or deduction therefrom.
(b)    Closing. The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall take place at such time and place as determined by the
Company. The Closing shall take place on a Business Day promptly following the
satisfaction of the conditions set forth in Section 6 below, as determined by
the Company (the “Closing Date”). “Business Day” shall mean from the hours of
9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required to be closed. The Shares purchased by the Subscriber
will be delivered by the Company promptly following the Closing Date. The
initial closing shall not be subject to any minimum purchase, and shall be
referred to as the “Initial Closing” and may be held upon receipt and acceptance
of subscriptions prior to June 1, 2017. The date of the Initial Closing is
sometimes referred to as the “Initial Closing Date.” Subsequent closings (each a
“Subsequent Closing”) will be held until the earlier to occur of: (i) the date
on which the Maximum Offering Amount has been subscribed for and accepted by the
Company, and (ii) June 30, 2017. The Offering may be extended up to July 31,
2017 (the “Final Closing” and such date of the Final Closing, the “Final Closing
Date”), without additional notice to Subscribers. Officers, directors and
affiliates of the Company and the placement agent, if any, may purchase
Securities in the Offering.


(c)    Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. Prior to the Company’s execution, in the event that
this Agreement is not accepted by the Company for whatever reason, which the
Company expressly reserves the right to do, this Agreement, the Aggregate
Purchase Price received (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Agreement. If this Agreement is
accepted by the Company, the Company is entitled to treat the Aggregate Purchase
Price received as an interest free loan to the Company until such time as the
Subscription is accepted.
(d)     Extraordinary Events Regarding Common Stock. In the event that the
Company shall (i) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock, or (iii) combine its outstanding shares of the Common Stock
into a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Shares that
the Subscriber shall thereafter be entitled to receive (including number of
shares of Conversion Shares the Subscriber may thereafter be entitled to receive
upon conversion of the Preferred Shares) shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section) be issuable on such
conversion or exercise by a fraction of which (A) the numerator is the Purchase
Price that would otherwise (but for the provisions of this Section) be in
effect, and (B) the denominator is the Purchase Price then in effect.


(f)    Certificate as to Adjustments. In each case of any adjustment or
readjustment in (i) the Shares, (ii) the Preferred Shares, (iii) the number of
Conversion Shares issuable upon conversion of the Preferred Shares and (iv) the
conversion price of the Preferred Shares, the Company, at its expense, will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms hereof and
of the Series G Certificate of Designation, and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company will forthwith mail a copy
of each such certificate to the Subscriber. To the extent any such certificate
contains material non-public information, the Company shall, no later than the
fourth (4th) Business Day after the date of delivery of such certificate to the
Subscriber, include such material non-public information in a Current Report on
Form 8-K filed with the United States Securities and Exchange Commission (the
“SEC”). From and after the filing of such Form 8-K, the Company shall have
disclosed all material non-public information (if any) delivered to the
Subscriber by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
described in such certificate.
(g) Issuance Restrictions.  If the Company has not obtained the approval of its
shareholders, if required in accordance with NASDAQ Listing Rule 5635(d), then
the Company may not issue upon conversion of Shares a number of Conversion
Shares, which, when aggregated with any shares of Common Stock issued pursuant
to this Subscription Agreement would exceed 19.99% shares of Common Stock,
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement (such number of shares, the “Issuable
Maximum”).  The purchaser shall be entitled to a portion of the Issuable Maximum
equal to the quotient obtained by dividing (x)





--------------------------------------------------------------------------------





the purchaser’s original aggregate Share purchase price by (y) the aggregate
original aggregate share purchase price of all purchasers in the Offering. In
addition, the purchaser may allocate its pro-rata portion of the Issuable
Maximum among Shares held by it in its sole discretion. Such portion shall be
adjusted upward ratably in the event a purchaser no longer holds any Shares and
the amount of shares issued to such purchaser pursuant to its Subscription
Agreement was less than such purchaser’s pro-rata share of the Issuable
Maximum.  For avoidance of doubt, unless and until any required approval of the
shareholders of the issuance of Shares pursuant to the Subscription Agreement
(“Shareholder Approval”) is obtained and effective, Shares shall be
unconvertible in excess of the Issuable Maximum unless and until such
Shareholder Approval is obtained and effective.  Notwithstanding anything herein
to the contrary, the restrictions of this Section 2(g) shall be inapplicable to
any Shares issued at the greater of the book or market value pursuant to NASDAQ
Rule 5635(d). The limitations contained in this paragraph shall apply to a
successor holder of Shares.


3.    THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS
Each Subscriber, severally and not jointly, hereby acknowledges, agrees with and
represents, warrants and covenants to the Company, as follows:
(a)    The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
(b)    The Subscriber acknowledges its understanding that the Offering and sale
of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:
(i)    The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.
(ii)    The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws, except sales pursuant to a registration statement or sales that are
exempted under the Securities Act.
(iii)    The Subscriber is acquiring the Securities solely for the Subscriber’s
own beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.
(iv)    The Subscriber has the financial ability to bear the economic risk of
the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.
(v)    The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.
(vi)    The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, and has carefully reviewed them
and understands the information contained therein, prior to the execution of
this Agreement.
(c)    The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.





--------------------------------------------------------------------------------





(d)    The Subscriber has carefully considered the potential risks relating to
the Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” and “Forward Looking Statements” in the Company’s SEC Filings (as
defined below) and any additional disclosures in the nature of Risk Factors
described herein.
(e)    The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.
(f)    No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Shares the Subscriber
is not relying upon any representations other than those contained herein.
(g)    The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
(h)    The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend:
“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN][ THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
(i)    Certificates evidencing Securities shall not be required to contain the
legend set forth in Section 3(h) above or any other legend (i) while a
registration statement covering the resale of such Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible to be sold, assigned or transferred under Rule 144 and
the Subscriber is not an affiliate of the Company (provided that the Subscriber
provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of the Subscriber’s counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that the
Subscriber provides the Company with an opinion of counsel, in a form generally
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) business days following the delivery by the Subscriber to the
Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Subscriber as may be required above in this Section 3(i), as directed
by the Subscriber, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Common Shares or Conversion Shares, credit





--------------------------------------------------------------------------------





the aggregate number of shares of Common Stock to which the Subscriber shall be
entitled to the Subscriber’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to the Subscriber,
a certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of the Subscriber or its designee. The
Company shall be responsible for any transfer agent fees or DTC fees with
respect to any issuance of Securities or the removal of any legends with respect
to any Securities in accordance herewith.
(j)    Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.
(k)    The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.
Section .(l)    (i)    In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any Person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.


(ii)    The Subscriber represents and warrants that: (x) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (y) no Securities were offered or sold
to it by means of any form of general solicitation or general advertising, and
in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
(m)    The Subscriber has taken no action that would give rise to any claim by
any Person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
(n)    The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Securities, and the Subscriber has relied
on the advice of, or has consulted with, only its own Advisors.
(o)     The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.
(p)    No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.
(q)    (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
(r)    This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.





--------------------------------------------------------------------------------





(s)    The Subscriber is an “Accredited Investor” as defined in Rule 501(a)
under the Securities Act. In general, an “Accredited Investor” is deemed to be
an institution with assets in excess of $5,000,000 or individuals with a net
worth in excess of $1,000,000 (excluding such person’s residence) or annual
income exceeding $200,000 or $300,000 jointly with his or her spouse.
(t)    The Subscriber, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the Offering, and has
so evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
4.    THE COMPANY’S Representations, Warranties and Covenants
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to each Subscriber as of the date hereof and as of the Closing Date,
except as otherwise qualified by the SEC Filings, as follows:
(a)     Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (i) the ownership or lease of real or
personal property for use in the operation of the Company’s business or (ii) the
nature of the business conducted by the Company, except where the failure to so
qualify would not, individually or in the aggregate, have a Material Adverse
Effect. The Company has all requisite power, right and authority to own, operate
and lease its properties and assets, to carry on its business as now conducted,
to execute, deliver and perform its obligations under this Agreement and the
other Transaction Documents to which it is a party, and to carry out the
transactions contemplated hereby and thereby, subject to the Required Approvals
(as defined herein). All actions on the part of the Company and its officers and
directors necessary for the authorization, execution, delivery and performance
of this Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby and thereby, and the performance of all of the
Company’s obligations under this Agreement and the other Transaction Documents
have been taken or will be taken prior to the Closing. This Agreement has been,
and the other Transaction Documents to which the Company is a party on the
Closing will be, duly executed and delivered by the Company, and this Agreement
is, and each of the other Transaction Documents to which it is a party on the
Closing will be, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).
(b)    Issuance of Securities. The Shares to be issued to the Subscriber
pursuant to this Agreement and the applicable Transaction Documents, when issued
and delivered in accordance with the terms of this Agreement and the applicable
Transaction Documents, will be duly and validly issued and will be fully paid
and non-assessable and the Conversion Shares, when issued and delivered in
accordance with the Series G Certificate of Designation, will be duly and
validly issued and will be fully paid and non-assessable.
(c)    Authorization; Enforcement. The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (i)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (ii) require any consent, approval or authorization of, or declaration,
filing or registration with, any Person, (iii) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (iv) result in
the creation of any lien or encumbrance upon the assets of the Company, or upon
any shares of Common Stock, preferred stock or other securities of the Company,
(v) conflict with or result in a breach of or constitute a default under any
provision of the certificate of incorporation or bylaws of the Company, or (vi)
invalidate or adversely affect any permit, license, authorization or status used
in the conduct of the business of the Company.
(d)    Filings, Consents and Approvals The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) approval (“NASDAQ Approval”) of the issuance and listing of the
Conversion Shares by and on The NASDAQ Capital Market (“NASDAQ”), (ii) approval
of the Company’s stockholders of the issuance of the Conversion Shares, which,
if





--------------------------------------------------------------------------------





required by NASDAQ, has been obtained prior to the issuance of such shares or
(iii) the filing of Form D with the SEC and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).
(e)    SEC Filings. The Company is subject to, and in material compliance with,
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of the Company’s
filings for the prior two full fiscal years plus any interim period
(collectively, the “SEC Filings”), and all such SEC Filings are incorporated
herein by reference. The SEC Filings, when they were filed with the SEC (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), complied in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.
(f)    No Financial Advisor. The Company acknowledges and agrees that each
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Subscriber’s purchase of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
(g)    Indemnification. The Company will indemnify and hold harmless each
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders (each, an “Indemnitee”, from and against any and all
loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all fees, costs and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any claim, lawsuit,
administrative proceeding or investigation whether commenced or threatened) (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (C) the
status of such Subscriber or holder of the Securities either as an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents or as a party to this Agreement (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief). To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 (h)    Capitalization and Additional Issuances.    The capitalization of the
Company is as set forth in Schedule I and the SEC Filings. Except as set forth
in Schedule I and the SEC Filings, the Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act. Except as
set forth in the SEC Filings, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as disclosed
in the SEC Filings, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock equivalents. Except as
set forth in the SEC Filings, the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Subscribers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Except for NASDAQ Approval, no further approval or authorization of
any stockholder, the Board of Directors or others is required for





--------------------------------------------------------------------------------





the issuance and sale of the Securities. Except as disclosed in the SEC Filings,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.
(i)    Private Placements. Assuming the accuracy of each Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.


(j)    Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
(k)    Reporting Company/Shell Company Status. The Company is a publicly-held
company subject to reporting obligations pursuant to Sections 12(g) and 13 of
the Exchange Act. With the exception of the Form 10-Q for the quarterly period
ended September 30, 2016, which was filed on November 11, 2017, and the Form 8-K
which was filed on April 7, 2017, the Company has timely filed all reports and
other materials required to be filed by the Company thereunder with the SEC
during the preceding twelve months pursuant to the provisions of the Exchange
Act. The Company, as of the Closing Date, is not, and has never been, a “shell
company”, as that term is employed in Rule 144 under the Securities Act within
12 months prior to the Initial Closing Date. Except as set forth in the SEC
Filings, the Company is in full compliance with the continued listing
requirements of NASDAQ and has no reason to believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.
(l)    Litigation. Except as set forth in the SEC Filings, there is no action,
suit, proceeding, inquiry or investigation before or by the Trading Market, any
court, public board, other Governmental Entity, self-regulatory organization or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s or its Subsidiaries’ officers or directors which is outside of the
ordinary course of business or individually or in the aggregate material to the
Company or any of its Subsidiaries.  No director, officer or employee of the
Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation.  Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries.  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Trading Market”
means any of the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the New York Stock
Exchange, the NYSE MKT, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, OTCQX, OTCQB, or the OTC Bulletin Board (or any
successors to any of the foregoing).


(m)     Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union. 
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any Subsidiary, individually or taken
as a whole, (ii) the transactions contemplated hereby or in any of the other
Transaction Documents or (iii) the authority or ability of the Company or any of
its Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents. 


(n)     Tax Status. The Company and each of its Subsidiaries (i) has timely made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably





--------------------------------------------------------------------------------





adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company and its Subsidiaries know of no
basis for any such claim.  The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.
(o)     Indebtedness and Other Contracts. Except as set forth in the SEC
Filings, neither the Company nor any of its Subsidiaries, (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles and
obligations related to trade payables) obligations with respect to letters of
credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.
(p)    No Undisclosed Events, Liabilities, Developments or Circumstances. Since
the date of the latest audited financial statements included within the SEC
Filings, except as specifically disclosed in a subsequent SEC Filing: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) except as set forth in the SEC Filings, Company has not issued any
equity securities to any officer, director or Affiliate. The Company does not
have pending before the SEC any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement or as set forth in the SEC Filings, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.
(q)    No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Subscriber with respect to the
transactions contemplated by the Transaction Documents other than pursuant to
documents substantially identical to the Transaction Documents.
(r)    No Disqualification Events





--------------------------------------------------------------------------------





. To the Company’s knowledge, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
(s)    General Solicitation


. None of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person acting on behalf of the Company or such
affiliate will solicit any offer to buy or offer or sell the Securities by means
of any form of general solicitation or general advertising within the meaning of
Regulation D, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
(a)Compliance. To the Company’s knowledge, neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.
(b)Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Filings, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
(c)Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property (if any) owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
liens, except for (i) liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
(d)Intellectual Property.
1.The term “Intellectual Property Rights” includes:
(i)the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');
(ii)all patents, patent applications, and inventions and discoveries that may be
patentable of the Company and each Subsidiary (collectively, “Patents'');
(iii)all copyrights in both published works and published works of the Company
and each Subsidiary (collectively, “Copyrights”);
(iv)all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and
(v)all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.
2.Know-How Necessary for the Business. The Intellectual Property Rights are all
those necessary for the operation of the Company’s businesses as it is currently
conducted or as represented, in writing, to the Subscriber to be conducted. The
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Rights, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right





--------------------------------------------------------------------------------





to use all of the Intellectual Property Rights. To the Company’s knowledge, no
employee of the Company has entered into any contract that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than of the Company.
3.Patents. The Company is the owner of all right, title and interest in and to
each of the Patents, free and clear of all liens and other adverse claims,
purchase price payments, or license agreements now or hereafter existing).
4.Trademarks. The Company is the owner of all right, title, and interest in and
to each of the Marks, free and clear of all liens and other adverse claims. All
Marks that have been registered with the United States Patent and Trademark
Office are currently in compliance with all formal legal requirements (including
the timely post-registration filing of affidavits of use and incontestability
and renewal applications), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date.
5.Copyrights. The Company is the owner of all right, title, and interest in and
to each of the Copyrights, free and clear of all liens and other adverse claims.
All the Copyrights have been registered and are currently in compliance with
formal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of the Closing.
6.Trade Secrets. With respect to each Trade Secret, the documentation relating
to such Trade Secret is current, accurate, and sufficient in detail and content
to identify and explain it and to allow its full and proper use without reliance
on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute right to use the Trade
Secrets. The Trade Secrets are not part of the public knowledge or literature,
and, to the Company’s knowledge, have not been used, divulged, or appropriated
either for the benefit of any Person (other the Company) or to the detriment of
the Company. No Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way.
(x)     Stock Option Plans. Each stock option granted by the Company under the
stock option plan was granted (i) in accordance with the terms of such stock
option plan and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under any stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.
(y)    Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).
(z)    Listing and Maintenance Requirements.  The Common Stock is quoted The
NASDAQ Capital Market under the symbol “FNCX.” The Company has not, except as
disclosed in the SEC Filings, in the twenty-four (24) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.
(aa)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
(bb)    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance in all material respects with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.
(cc)    Acknowledgment Regarding Subscriber’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) none of the Subscribers has been asked
by the Company to agree, nor has any Subscriber agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term, (ii) past or future open market or other
transactions by any Subscriber, specifically including, without limitation,
Short Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities, (iii) any Subscriber, and
counter-parties in “derivative” transactions to which any such Subscriber is a
party, directly or indirectly,





--------------------------------------------------------------------------------





may presently have a “short” position in the Common Stock and (iv) each
Subscriber shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (y) one or more Subscribers may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Common Shares or Conversion Shares deliverable with respect to Securities
are being determined, and (z) such hedging activities (if any) could reduce the
value of the existing stockholders' equity interests in the Company at and after
the time that the hedging activities are being conducted.  The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents. There are no disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
(dd)    Acknowledgment Regarding Subscribers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Subscribers is acting solely in
the capacity of an arm’s length Subscriber with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Subscriber is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Subscriber or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Subscribers’ purchase of the Securities. The Company
further represents to each Subscriber that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
(ee)    No Integrated Offering. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
(ff)    Application of Takeover Protections. The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Subscribers’
ownership of the Securities.
(gg)    Registration Rights. No Person other than the Subscribers herein has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary.
(hh)    Certain Fees. No brokerage, finder’s fees, commissions or due diligence
fees are or will be payable by the Company or any Subsidiary to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. The Subscribers shall have no obligation with respect to
any such fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section 4(hh) that may be due in
connection with the transactions contemplated by the Transaction Documents.
(ii)    Sarbanes-Oxley; Internal Accounting Controls. Except as set forth in the
SEC Filings, the Company and the Subsidiaries are in material compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date. Except as set forth in the Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Filings, the Company and the Subsidiaries have established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for
the Company and the Subsidiaries and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying





--------------------------------------------------------------------------------





officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.
(jj)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Filings, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
(kk)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the Aggregate Purchase Price.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
(ll)     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Subscribers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information regarding the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Subscribers will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Subscribers regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Subscriber makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.
(mm)    Foreign Corrupt Practices. Neither the Company nor any Subsidiary, to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of Foreign Corrupt Practices Act.
5.    OTHER AGREEMENTS OF THE PARTIES
(a)    Furnishing of Information. As long as any Subscriber owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Subscriber owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Subscribers and
make publicly available in accordance with Rule 144(c) under the Securities Act
such information as is required for the Subscribers to sell the Securities under
Rule 144. The Company further covenants that it will take such further action as
any holder of Securities may reasonably request, at the sole cost and expense of
the Company including transfer agent and legal opinion fees and expenses, all to
the extent required from





--------------------------------------------------------------------------------





time to time to enable such person to sell such Securities without registration
under the Securities Act within the limitation of the exemptions proved by Rule
144 under the Securities Act.
(b)    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other person that any Subscriber is an
“Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.
(c)    Securities Laws Disclosure; Publicity. The Company shall by 8:30 a.m.
(New York City time) (i) on the fourth (4th) Business Day after this Agreement
has been executed, issue a press release disclosing the material terms of the
transactions contemplated hereby and (ii) within four (4) Business Days after
this Agreement has been executed, file a Current Report on Form 8-K with the SEC
(the “8-K Filing”). From and after the issuance of such press release and the
filing of the 8-K Filing, the Company shall have publicly disclosed all
material, non-public information delivered to any of the Subscribers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents. The Company and each Subscriber shall consult
with each other in issuing any press releases with respect to the transactions
contemplated hereby, and no Subscriber shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, which consent shall not unreasonably be withheld. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Subscriber,
or include the name of any Subscriber in any filing with the SEC or any
regulatory agency, without the prior written consent of such Subscriber, except
to the extent such disclosure is required by law in which case the Company shall
provide the Subscribers with prior notice of such disclosure. The Company
understands that any such disclosure shall cause irreparable harm and each
Subscriber shall be entitled to injunctive relief and liquidated damages in
connection therewith.
(d)    Integration. The Company shall not, and shall use its best efforts to
ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Shares in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Subscribers.
(e)    Reservation of Securities.
(i)    The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than 100% of the maximum number of shares of Common
Stock issuable pursuant to the Transaction Documents (the “Required Minimum”).
(ii)     If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall approve the amendment of the Company’s
certificate of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum and submit such
amendment to the Company’s stockholders for approval, as soon as possible and in
any event not later than the ninetieth (90th) day after such date.
(iii)    The Company shall, if applicable: (A) in the time and manner required
by The NASDAQ Capital Market or such other principal market on which the
Company’s Common Stock is then primarily traded (the “Principal Market”),
prepare and file with such Principal Market an additional shares listing
application covering a number of shares of Common Stock at least equal to the
Required Minimum on the date of such application, (B) take all steps necessary
to cause such shares of Common Stock to be approved for listing or quotation on
such Principal Market as soon as possible thereafter, (C) provide to the
Subscribers evidence of such listing or quotation and (D) maintain the listing
or quotation of such Common Stock on any date at least equal to the Required
Minimum on such date on such Principal Market or another Principal Market. The
Company will then take all commercially reasonable action necessary to continue
the listing or quotation and trading of its Common Stock on a Principal Market
for as long as any Subscriber holds Securities, and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market at least until five years after the
Closing Date. In the event the aforedescribed listing is not continuously
maintained for five years after the Closing Date (a “Listing Default”), then in
addition to any other rights the Subscribers may have hereunder or under
applicable law, on the first day of a Listing Default and on each monthly
anniversary of each such Listing Default date (if the applicable Listing Default
shall not have been cured by such date) until the applicable Listing Default is
cured, the Company shall pay to each Subscriber an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1% of (x) Aggregate Purchase
Price of Shares or Conversion Shares calculated on an “as converted” basis, as
the case may be, held by such Subscriber on the date of a Listing Default and
(y) the aggregate purchase price of Shares held by such Subscriber on the day of
a Listing Default and on every thirtieth day (pro-rated for periods less than
thirty days) thereafter with respect to Shares (or “as converted” Conversion
Shares) held as of each such date until the





--------------------------------------------------------------------------------





date such Listing Default is cured or Subscriber no longer holds any Shares,
Preferred Shares or Conversion Shares. If the Company fails to pay any
liquidated damages pursuant to this Section in a timely manner, the Company will
pay interest thereon at a rate of 1.5% per month (pro-rated for partial months)
to the Subscriber, up to a maximum of sixteen (16%) percent for such interest
and liquidated damages amounts, collectively.
(f)    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Subscriber or its agents or counsel with any information
that the Company believes constitutes or could constitute material non-public
information, and each Subscriber agrees, and shall direct its agents and counsel
not to, request any material non-public information from the Company or any
Person acting on its behalf, unless prior thereto such Subscriber shall have
executed a written agreement with the Company regarding the willingness to
accept receipt of such material non-public information and acknowledges the
confidentiality and use of such information and the Company’s covenant to file a
further SEC filing or report and the period in which such information shall
remain confidential or be required to not be disclosed. The Company understands
and confirms that each Subscriber shall be relying on the foregoing covenant in
effecting transactions in securities of the Company. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company and any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and the Subscriber or any of its affiliates on the other hand, shall
terminate.
(g)     Capital Changes. Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without 10 days prior written notice to the Subscribers,
unless such reverse split is made in conjunction with the listing of the Common
Stock on a national securities exchange or maintaining compliance with such
listing.
(i)    DTC Program. From the Closing Date until such time as no Subscriber holds
any of the Securities (such date, the “Release Date”), the Company shall use its
best efforts to employ as the transfer agent for the Common Shares and the
Conversion Shares a participant in the Depository Trust Company Automated
Securities Transfer Program (FAST) and cause the Common Stock to be transferable
pursuant to such program.
(j)    Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing. The availability of the filed Form D on
EDGAR shall satisfy the foregoing delivery requirement. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for sale to the Subscribers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Subscribers on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Securities to the Subscribers.
(k)     Restriction on Redemption and Cash Dividends. From the date hereof
through the Release Date, the Company shall not, directly or indirectly, redeem,
or declare or pay any cash dividend or distribution on, any securities of the
Company without the prior express written consent of the Subscribers holding a
majority of the then outstanding Shares.
(l)    Corporate Existence. From the date hereof through the Release Date, the
Company shall not be party to any Fundamental Transaction (as defined in the
Series G Certificate of Designation) unless the Company is in compliance with
the applicable provisions governing Fundamental Transactions set forth in the
Series G Certificate of Designation.
(m)    Conversion Procedures. Each of the form of Notice of Conversion included
in the Series G Certificate of Designation set forth the totality of the
procedures required of the Subscribers in order to convert the Preferred Shares.
No legal opinion, other information or instructions shall be required of the
Subscribers to convert their Preferred Shares (other than customary 144
representation letters if such Preferred Shares are to be sold in reliance upon
the exemption provided by to Rule 144). The Company shall honor conversions of
the Preferred Shares and shall deliver the Conversion Shares in accordance with
the terms, conditions and time periods set forth in the Series G Certificate of
Designation.
(n)     Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Subscriber executed copies of the Transaction Documents and other document
required to be delivered to any party pursuant to this Agreement.





--------------------------------------------------------------------------------





(o)    Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, the costs associated
with any legal opinions required to be rendered to the Company’s transfer agent
in connection with the lifting of any legends on the Securities, DTC fees or
broker’s commissions (other than for Persons engaged by any Subscriber) relating
to or arising out of the transactions contemplated hereby. The Company (subject
to the foregoing qualification) shall pay, and hold each Subscriber harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. For the avoidance of doubt, the
Company will not be responsible for the costs associated with any legal opinions
required to be rendered to the Company’s transfer agent in connection with the
lifting of any legends on the Securities.
6.    CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
(a)    The Closing of the sale of the Shares is conditioned upon satisfaction of
the following conditions precedent on or before the Closing Date:
(i)    As of the Closing, no legal action, suit or proceeding shall be pending
against the Company that seeks to restrain or prohibit the transactions
contemplated by this Agreement.
(ii)    The representations and warranties of the Company and the Subscribers
contained in this Agreement shall have been true and correct in all material
respects on the date of this Agreement (except whether such representations are
qualified by material or material adverse effect, which shall be true and
correct in all respects) and shall be true and correct as of the Closing as if
made on the Closing Date and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company in connection with
the consummation of the transactions contemplated by the Transaction Documents
at or prior to the Closing Date.
(iii)    The Company shall deliver to the Subscribers a file stamped copy of the
filed Series G Certificate of Designation, filed with the Secretary of State of
the State of Delaware, which shall not have been amended, waived, modified or
revoked by the Company.
7.
Intentionally omitted.

8.
MISCELLANEOUS PROVISIONS

(a)    All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.
(b)    Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.
(c)    Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.
(d)    The representations, warranties and agreement of each Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.
(e)    Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via electronic mail or facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
e-mail address or facsimile number specified in this Section 8(e) prior to
5:00 P.M., New York City time, on a Business Day, (ii) the next Business Day
after the date of transmission, if such notice or communication is delivered via
electronic mail or facsimile at the email address or facsimile number specified
in this Section 8(e) on a day that is not a Business Day or later than
5:00 P.M., New York City time, on any Business Day, (iii) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:
 





--------------------------------------------------------------------------------





If to the Company:
 
Function(x) Inc.
 
 
902 Broadway, 11th Floor
 
 
New York, New York 10010
 
 
Telephone No.: (212) 231-0092
 
 
Attention: Robert F. X. Sillerman
 
 
E-mail: one@frxs1.com
 
 
 
With a copy to:
 
Sichenzia Ross Ference Kesner LLP
 
 
61 Broadway
Suite 3200
New York, NY 10006
 
 
Telephone No.: (212) 930-9700
 
 
Facsimile No.: (212) 930-9725
 
 
Attention: Harvey Kesner, Esq.
 
 
E-mail: hkesner@srfkllp.com
 
 
 
If to the Purchaser:
 
To the address set forth under the Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by the Purchaser.

(f)Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If any
Subscriber is more than one person or entity, the obligation of any Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
(g)    This Agreement is not transferable or assignable by the Company.
(h)    The Company hereby represents and warrants as of the date hereof and as
of any Closing Date that none of the terms offered to any Person with respect to
any offer, sale or subscription of Securities (each a “Subscription Document”),
is or will be more favorable to such Person than those of the Subscriber and
this Agreement shall be, without any further action by the Subscriber or the
Company, deemed amended and modified in an economically and legally equivalent
manner such that the Subscriber shall receive the benefit of the more favorable
terms contained in such Subscription Document. Notwithstanding the foregoing,
the Company agrees, at its expense, to take such other actions (such as entering
into amendments to the Transaction Documents) as the Subscriber may reasonably
request to further effectuate the foregoing.
(i)    The obligations of each Subscriber under any Transaction Document are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance or
non-performance of the obligations of any other Subscriber under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Subscriber pursuant hereto or thereto, shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Subscriber shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose. Each
Subscriber has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents. The Company has elected to provide
all Subscribers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any of the Subscribers. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Subscriber, solely, and not between the Company and
the Subscribers collectively and not between and among the Subscribers. The
Company acknowledges that any actions of Subscribers now, and in the future, in
which (A) any review or approval is sought by the Company, including, without
limitation, review, approval or acceptance of any reportable event required to
be reported in any SEC filing or report by the Company; or (B) any amendment,
waiver, right of first refusal, participation right, acquisition or financing,
including any acquisition or financing is proposed, introduced, offered or
arranged by any one or more Subscribers or their affiliates or sought by the
Company, shall not be claimed by the Company or any person seeking to assert
such a claim on behalf of the Company, to constitute the forming of any “Group”
as such term is defined under Section 13(d) or Section 16 of the Exchange Act,
nor shall any activity permit the Company or any third party holder





--------------------------------------------------------------------------------





of securities of the Company to assert any claim that any beneficial ownership
limitations or conversion limitations of the Series G Certificate of Designation
have been exceeded and such Subscriber, alone or in conjunction with others,
constitutes a “Group” for purposes of the Exchange Act as a result thereof.
(j)     Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended and no right hereunder shall be waived, except in
writing signed by both (a) the Company and (b) Subscribers holding at least 60%
of the Shares sold in the Offering outstanding on the date of determination. The
Company shall be prohibited from offering any additional consideration to any
Subscriber in this Offering (or such original Subscriber’s transferee) for the
purposes of inducing such person to change, modify, waive or amend any term of
this Agreement or any other Transaction Document without making the same offer
on a pro-rata basis to all other Subscribers (and those transferees) in this
Offering allocable to the securities acquired by such transferee(s).
(k)    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in a court located in the City of New
York, Borough of Manhattan (collectively, the “New York Courts”).  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such proceeding has been commenced in an improper or inconvenient forum. 
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
(l)    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
(m)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
(n)    Each party hereto acknowledges that it has been represented by
independent legal counsel in the preparation of the Agreement and each party
waives any conflicts of interest and other allegations that it has not been
represented by its own counsel.
[Signature Pages Follow]
- 26 -
27


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _______, 2017.


 
x $1,050 per share of Series G Preferred Stock ($1.05 per Conversion Share) =
 
Shares subscribed for
 
      Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):





--------------------------------------------------------------------------------





1.
___
Individual
7.
___
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
_x__
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
 
 
 



ALTERNATIVE DISTRIBUTION INFORMATION
To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.
Name of Firm (Bank, Brokerage, Custodian):
Account Name:
Account Number:
Representative Name:
Representative Phone Number:
Address:
City, State, Zip:
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE FOLLOWING PAGE.
EXECUTION BY NATURAL PERSONS





--------------------------------------------------------------------------------





Exact Name in Which Title is to be Held
Name (Please Print)
 
Name of Additional Purchaser
Residence: Number and Street
 
Address of Additional Purchaser
City, State and Zip Code
 
City, State and Zip Code
Social Security Number
 
Social Security Number
Telephone Number
 
Telephone Number
Fax Number (if available)
 
Fax Number (if available)
E-Mail (if available)
 
E-Mail (if available)
(Signature)
 
(Signature of Additional Purchaser)
ACCEPTED this ___ day of _________ 2017, on behalf of the Company.
 
By:_________________________________
 
 





    








[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)







--------------------------------------------------------------------------------





Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:


Office Address




City, State and Zip Code




Telephone Number




Fax Number (if available)




E-Mail (if available)
 
By: _________________________________
Name:
Title:
[seal]
Attest: _________________________________
(If Entity is a Corporation)
_________________________________
_________________________________
Address
 
 
ACCEPTED this ____ day of __________ 2017, on behalf of the Company.
 




By: _________________________________
Name:
Title:







[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]
INVESTOR QUESTIONNAIRE
Instructions: Check all boxes below which correctly describe you.
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase Shares,
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or





--------------------------------------------------------------------------------





entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Securities is made solely by persons or entities that are accredited
investors.
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities and its underlying securities
in excess of $5,000,000.
You are a director or executive officer of the Company.
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Securities.
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities and whose subscription for and
purchase of the Securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D.
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.
Check all boxes below which correctly describe you.
With respect to this investment in the Securities, your:
Investment Objectives:       Aggressive Growth      Speculation
Risk Tolerance:           Low Risk           Moderate Risk       High Risk
Are you associated with a FINRA Member Firm?       Yes       No
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:
____   ____ 
I/We understand that this investment is not guaranteed.

____   ____ 
I/We are aware that this investment is not liquid.

____   ____ 
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

____   ____ 
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or

failure of private placements such as this is dependent on the corporate issuer
of these securities and is outside the control of the investors. While potential
loss is limited to the amount invested, such loss is possible.)
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.





--------------------------------------------------------------------------------









Name of Purchaser [please print]
___________________________________
Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
___________________________________
Name of Signatory (Entities only)
___________________________________
Title of Signatory (Entities only)


___________________________________
Name of Co-Purchaser [please print]
___________________________________
Signature of Co-Purchaser









[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]






WIRE INSTRUCTIONS


Company:        Function (X) Inc.
902 Broadway, 11th Floor
New York, New York 10010
Telephone Number:    212-231-0092
Fax Number:        646-349-5988


Bank:             Deutsche Bank     
345 Park Avenue, 27th Floor
New York, NY 10154


Account Name:        Function(x), Inc.
ABA Routing Number:    021001033
Account Number:        42954582
SCHEDULE I
Pro Forma Capitalization Table







--------------------------------------------------------------------------------





Cap Table (all figures shown in $MM, except share amounts)
 
Current (2)
%
Adjusted for Transaction(3)
 
%
Adjusted for Conversion (4)
 
%
Adjusted for Conversion (5)
 
%
Sillerman Debt and Accrued Interest (1)
 
 $5.7
 
 $5.7
 
 
 $5.7
 
 
 $5.7
 
 
New Note (1)
 
 $3.3
 
 $3.3
 
 
0
 
 
0
 
 
Series E
 
 $1.5
 
 $1.5
 
 
0
 
 
0
 
 
Series F
 
0
 
 $2.0
 
 
0
 
 
0
 
 
Other Notes (1)
 
 $0.3
 
 $0.3
 
 
 $0.3
 
 
 $0.3
 
 
Private Placement Warrants
 
 $2.3
 
 $2.3
 
 
 $2.3
 
 
 $2.3
 
 
Placement Agent Warrants
 
 $0.3
 
 $0.3
 
 
 $0.3
 
 
 $0.3
 
 
Representative Warrants
 
 $0.1
 
 $0.1
 
 
 $0.1
 
 
 $0.1
 
 
Sillerman (Shares)
 
 17,776,415
58.8%
 17,776,415
 
58.8%
 17,776,415
 
45.4%
 17,776,415
 
32.3%
Public (Shares)
 
 9,683,143
32.0%
 9,683,143
 
32.0%
 9,683,143
 
24.7%
 9,683,143
 
17.6%
Series E (Shares)
 
 2,778,797
9.2%
 2,778,797
 
9.2%
 4,196,277
 
10.7%
 4,196,277
 
7.6%
Series F (Shares)
 
0
 
0
 
 
 4,400,000
 
11.2%
 20,240,000
 
36.8%
New Note (Shares)
 
0
 
0
 
 
 3,135,959
 
8.0%
 3,135,959
 
5.7%
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Debt, Preferreds & Warrants
 
 $13.6
 
 $15.6
 
 
 $8.8
 
 
 $8.8
 
 
Total Outstanding Shares
 
 30,238,355
100.0%
 30,238,355
 
100.0%
 39,191,794
 
100.0%
 55,031,794
 
100.0%
 
 
 
 
 
 
 
 
 
 
 
 
 
(1) Accrued Interest as of 4/25/17
(2) Current Capitalization of the Company as of 4/25/17
(3) Represents the anticipated capitalization of the Company should the Series F
be issued
(4) Represents the anticipated capitalization of the Company should the Series
E, Series F and Rant Note be converted. Assumes Series F conversion at $0.46 or
higher.
(5) Represents the anticipated capitalization of the Company should the Series
E, Series F and Rant Note be converted. Assumes Series F conversion at $0.10.








